Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Homero Contreras, Appellant                          Appeal from the 22nd District Court of
                                                     Hays County, Texas (Tr. Ct. No. CR-17-
No. 06-18-00179-CR        v.                         0252).    Opinion delivered by Justice
                                                     Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Homero Contreras, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 16, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk